Appeal by the plaintiff from an order of the Special Term adjudging, among other things, that said receiver is not chargeable with the amounts of rents which were stolen by the superintendent of the building appointed by said receiver. Order modified so as to provide that the account of the receiver be surcharged with the sum of $1,475.50, being the amount of the rents of the premises misappropriated by the receiver’s agent, and as so modified affirmed, with ten dollars costs and disbursements to appellant. In our opinion, a receiver of the rents, income and profits of premises in a foreclosure action, who is not authorized by the court to employ a superintendent or collector of rents, is chargeable with the misconduct of such agent in the misappropriation of rents collected by him, regardless of the good faith of the receiver or the absence of negligence on his part. The law contemplates that a receiver shall earn his commissions by a real and substantial service to the estate, and when, without permission of the court, he selects another to perform the service for which he is appointed, he should be liable for the misconduct of his employee. (Niagara Life Ins. Co. v. Lincoln Mortgage Co., 175 App. Div. 415, and Pfeifer v. 1770 West Sixth Street Corporation, 234 id. 777.) Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.